Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4-10 and 12-20 objected to because of the following informalities: 
In re claim 1 lines 4, 5, 7 and 9 the recitations:
 “the front of each rear frame” should be changed to --a front of each rear frame --,
“one other connection point”  should be changed to –another connection point --,
 “the back of the rear frame” should be changed to --a back of the rear frame --,
 “an axle” should be changed to –at least one axle --, to provide antecedent basis for claims 4-6 and 15-20,
“said axle” should be changed to  --said at least one axle  --,

In re claims 4 and 13-14 the recitation “mating connection” should be changed to – a mating connection – (three instances),

In re claims 5 and 15-17 the recitation “wherein at least one of the axles facilitates” is not conform to the practice at USPTO and should be amended as follows:
-wherein said at least one axle further comprising a plurality of axles and said at least one axle of the plurality of axle facilitates —(four instances),


In re claim 7, the introduction of a recitation “the first connection points are situated at the front part” is improper and should be changed to -- the at least one first connection point further comprising two connection points, wherein the two connection points are situated at the front part --,
In re claim 8, the recitations “the shape”,  “one point of connection”,   “back of the rear frame”  and  “at least one axle” should be changed to – a shape --,  --another connection point --, --the back of the rear frame – and  -- the at least one axle --,
In re claim 9 recitation “A bicycle frame comprising an arrangement for a bicycle frame of claim 1” should be changed to –A bicycle frame comprising an arrangement of claim 1 --,
In re claim 10 lines 4 and 6, the recitations “back of the rear frame” and “the front of the rear frame” should be changed to – a back of the rear frame –  and  – a front of the rear frame --.
In re claim 12 line 1 the words “arrangement comprises also” should be changed to – arrangement further comprises --.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 12-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takada (USPN. 4,813,697 – hereinafter Takada).
Takada discloses all of the structural as claimed, an arrangement for a bicycle frame comprising
two separate rear frame members (13/15),
each rear frame member comprising at least one first connection point (corresponding to element 45 of figure 45) at a front of each rear frame member (102a, 102b), and another connection point (elongated shape of structure 31) at a back of the rear frame member for a wheel,
wherein the at least one first connection point comprising means for facilitating connection of the rear frame members via at least one axle (see illustration below), and
said at least one axle interlocking the rear frame members in a fixed position to each other.

In re claim 2, Takada discloses the rear frame members are removably connected with the at least one axle (see example – figure 4).
In re claims 3 and 12, Takada discloses the arrangement further comprises second connection points (106a, 106b) and a second axle (112) connected to the second connection points (106a, 106b).

In re claims 4, 13 and 14 Takada discloses the at least one axle (110, 112) providing for interlocking of the rear frame members (see illustration below) is coupled to the rear frame with a mating connection (mating connection with structure 32).
In re claims 5 and 15-17 Takada discloses the at least one axle further comprising a plurality of axles and the at least one axle of the plurality of axle facilitates pivotable connection for a link system (bracket 33 facilitates connection to link 11).

In re claims 7 and 9, Takada discloses all of the claimed limitations.



    PNG
    media_image1.png
    585
    936
    media_image1.png
    Greyscale








Allowable Subject Matter
         Claim 8 would be allowed if rewritten to overcome the claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

         Claims 10-11 would be allowed if rewritten to overcome the claim objection set forth in this Office action. 


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
Takada is the closest prior art to the claimed invention.  Claims 10-11 are allowed because the prior art neither shows nor teaches a method for manufacturing a bicycle rear frame member comprising:
producing a closed triangle rear frame member forming a solid part,
producing a connection point to a back of the rear frame member whereat the rear frame member may be connected to a wheel,
wherein producing a first connection point at a front of the rear frame member whereat the rear frame member may be connected to an axle and via the axle to another rear frame member, and wherein the first connection point is arranged to allow the rear frame member to be fixed in a position in relation to the axle.

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 

         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611